
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1

FORM OF COMMON STOCK PURCHASE AGREEMENT


--------------------------------------------------------------------------------


EXHIBIT 10.1



4-D NEUROIMAGING

COMMON STOCK PURCHASE AGREEMENT

March 11, 2002


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

              1.   Purchase and Sale of Stock.   1     1.1   Sale and Issuance
of Common Stock   1     1.2   Closing   1     1.3   Subsequent Closings.   1 2.
  Representations and Warranties of the Company   1     2.1   Organization, Good
Standing and Qualification   1     2.2   Capitalization   1     2.3  
Authorization   1     2.4   Offering   2     2.5   Changes   2     2.6  
Disclosure   2     2.7   Corporate Documents   2 3.   Representations and
Warranties of the Investors   2     3.1   Authorization   2     3.2   Purchase
Entirely for Own Account   2     3.3   Disclosure of Information   2     3.4  
Investment Experience   2     3.5   Accredited Investor   2     3.6   Restricted
Securities   3     3.7   Further Limitations on Disposition   3     3.8  
Legends   3     3.9   Further Representations by Foreign Investors   4     3.10
  Tax Advisors   4     3.11   Investor Counsel   4 4.   California Commissioner
of Corporations.   4     4.1   Corporate Securities Law   4 5.   Conditions of
the Company's Obligations at Closing   4     5.1   Representations and
Warranties   4     5.2   Payment of Purchase Price   4     5.3   Qualifications
  4 6.   Miscellaneous.   5     6.1   Survival   5     6.2   Successors and
Assigns   5     6.3   Governing Law   5     6.4   Titles and Subtitles   5    
6.5   Notices   5     6.6   Finder's Fee   5     6.7   Expenses   5     6.8  
Severability   5     6.9   Entire Agreement   5     6.10   Counterparts   5

i

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE AGREEMENT


        THIS COMMON STOCK PURCHASE AGREEMENT (this "Agreement") is entered into
effective as of February 25, 2002, by 4-D Neuroimaging, a California corporation
(the "Company"), and the investor(s) listed on Schedule A (each, an "Investor"
and collectively, the "Investors"). THE PARTIES HEREBY AGREE AS FOLLOWS:

        1.    Purchase and Sale of Stock.    

        1.1.    Sale and Issuance of Common Stock.    Subject to the terms and
conditions of this Agreement, each Investor agrees, severally, to purchase at
the Closing (as defined in Section 1.2 below) and the Company agrees to sell and
issue to each Investor at the Closing, that number of shares of the Company's
Common Stock set forth opposite each Investor's name on Schedule A for the
purchase price set forth thereon.

        1.2.    Closing.    The purchase and sale of the Common Stock shall take
place at the offices of Brobeck, Phleger & Harrison LLP, 12390 El Camino Real,
San Diego, California, United States of America ("USA") 92130, at 11:00 AM
Pacific Time, on February 25, 2002, or at such other time and place as the
Company and Investors acquiring in the aggregate more than half the shares of
Common Stock sold pursuant to this Agreement mutually agree upon orally or in
writing (which time and place are designated as the "Closing"). At the Closing
the Company shall deliver to each Investor a certificate representing the Common
Stock that such Investor is purchasing against payment of the purchase price
therefor by check, wire transfer, cancellation of indebtedness or any
combination thereof. In the event that payment by an Investor is made, in whole
or in part, by cancellation of indebtedness, then such Investor shall surrender
to the Company for cancellation at the Closing any evidence of such
indebtedness, including any interest accrued on such indebtedness through the
Closing or shall execute an instrument of cancellation in form and substance
acceptable to the Company.

        1.3.    Subsequent Closings.    The Company may sell additional Common
Stock not sold at the Closing to other investors (the "New Investors"), at a
price not less than $0.13 per share, at one or more additional closings without
obtaining the signature, consent or permission of any of the Investors, provided
the agreement for sale is executed not later than April 30, 2002. Any such New
Investor shall become a party to this Agreement upon executing counterpart
signature pages to this Agreement and shall have the rights and obligations
under this Agreement to the same extent as if the New Investors had been
Investors at the Closing.

        2.    Representations and Warranties of the Company.    The Company
hereby represents and warrants to each Investor that, as of the date hereof
except as otherwise provided below:

        2.1.    Organization, Good Standing and Qualification.    The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of California, USA. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

        2.2.    Capitalization.    The total number of shares which the Company
is authorized to issue is Two Hundred Million (200,000,000) shares of common
stock, no par value ("Common Stock"), of which 145,261,667 shares were issued
and outstanding as of February 8, 2002. In addition, the Company has reserved
8,000,000 shares of Common Stock for issuance under the Company's 1997 Stock
Incentive Plan.

        2.3.    Authorization.    All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement has been taken or will
be taken prior to the Closing. This Agreement constitutes valid and legally
binding obligations of the Company, enforceable in accordance with its terms,
except (i) as limited

1

--------------------------------------------------------------------------------




by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors' rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

        2.4.    Offering.    Subject in part to the truth and accuracy of each
Investor's representations set forth in Section 3 of this Agreement, the offer,
sale and issuance of the Common Stock as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act of 1933, as
amended (the "Act").

        2.5.    Changes.    Since December 31, 2001, there has not been any
change in the assets, liabilities, financial condition or operating results of
the Company from that reflected in the financial statements included as exhibits
to the quarterly report on Form 10-Q filed with the United States and Securities
Exchange Commission on February 13, 2002, except changes in the ordinary course
of business that have not been, in the aggregate, materially adverse.

        2.6.    Disclosure.    The Company has fully provided each Investor with
all the information that such Investor has requested for deciding whether to
purchase the Common Stock.

        2.7.    Corporate Documents.    The Fifth Amended and Restated Articles
of Incorporation and the Restated Bylaws of the Company are in the form
previously filed with the United States Securities and Exchange Commission.

        3.    Representations and Warranties of the Investors.    Each Investor
hereby represents, warrants and covenants that:

        3.1.    Authorization.    Such Investor has full power and authority to
enter into this Agreement, and each such agreement constitutes its valid and
legally binding obligation, enforceable in accordance with its terms.

        3.2.    Purchase Entirely for Own Account.    This Agreement is made
with such Investor in reliance upon such Investor's representation to the
Company, which by such Investor's execution of this Agreement such Investor
hereby confirms, that the Common Stock to be received by such Investor will be
acquired for investment for such Investor's own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Investor has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing this
Agreement, such Investor further represents that such Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Common Stock.

        3.3.    Disclosure of Information.    Such Investor believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Common Stock. Such Investor further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Common Stock and the
business, properties, prospects and financial condition of the Company.

        3.4.    Investment Experience.    Such Investor acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Common
Stock. If other than an individual, such Investor also represents it has not
been organized for the purpose of acquiring the Common Stock.

        3.5.    Accredited Investor.    Such Investor is an "accredited
investor" within the meaning of United States Securities and Exchange Commission
Rule 501 of Regulation D, as presently in effect.

2

--------------------------------------------------------------------------------




        3.6.    Restricted Securities.    Such Investor understands that the
shares of Common Stock it is purchasing are characterized as "restricted
securities" under the United States securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such shares may be resold
without registration under the Act only in certain limited circumstances. In the
absence of an effective registration statement covering the Common Stock or an
available exemption from registration under the Act, the Common Stock must be
held indefinitely. In this regard, such Investor represents that it is familiar
with United States Securities and Exchange Commission Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act,
including without limitation the Rule 144 condition that current information
about the Company be available to the public.

        3.7.    Further Limitations on Disposition.    Without in any way
limiting the representations set forth above, such Investor further agrees not
to make any disposition of all or any portion of the Common Stock unless and
until the transferee has agreed in writing for the benefit of the Company to be
bound by this Section 3, and:

        (a)  There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

        (b)  (i)Such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, such Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company that such disposition will not
require registration of such shares under the Act. It is agreed that the Company
will not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.

        (c)  Notwithstanding the provisions of subsections (a) and (b) above, no
such registration statement or opinion of counsel shall be necessary for a
transfer by an Investor that is a partnership to a partner of such partnership
or a retired partner of such partnership who retires after the date hereof, or
to the estate of any such partner or retired partner or the transfer by gift,
will or intestate succession of any partner to his or her spouse or to the
siblings, lineal descendants or ancestors of such partner or his or her spouse,
if the transferee agrees in writing to be subject to the terms hereof to the
same extent as if he or she were an original Investor hereunder.

        3.8.    Legends.    It is understood that the certificates evidencing
the Common Stock may bear one or more legends in substantially the following
forms:

        (a)  "The shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration
statement in effect with respect to the securities under such Act or an opinion
of counsel satisfactory to the Company that such registration is not required or
unless sold pursuant to Rule 144 of such Act."

        (b)  "The shares represented by this certificate are subject to
restrictions on transfer and may not be sold, assigned, transferred, encumbered,
or in any manner disposed of except in conformity with the terms of that certain
Common Stock Purchase Agreement dated on or about February 25, 2002 between the
Company and the registered holder of the shares (or the predecessor in interest
to the shares). The Company will upon written request to the Corporate Secretary
furnish a copy of such agreement to the holder hereof without charge."

        (c)  Any legend required by the applicable laws of the Investor's or any
other jurisdiction.

3

--------------------------------------------------------------------------------




        3.9.    Further Representations by Foreign Investors.    If an Investor
is not a United States person, such Investor hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Common Stock or any use of
this Agreement, including without limitation (i) the legal requirements within
its jurisdiction for the purchase of the Common Stock, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Common Stock. Such Investor's subscription and payment
for, and its continued beneficial ownership of the Common Stock, will not
violate any applicable securities or other laws of its jurisdiction.

        3.10.    Tax Advisors.    Such Investor has reviewed with such
Investor's own tax advisors the foreign, federal, state and local tax
consequences of this investment, where applicable, and the transactions
contemplated by this Agreement. Each such Investor is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents and understands that each such Investor (and not the Company) shall
be responsible for such Investor's own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

        3.11.    Investor Counsel.    Such Investor acknowledges that such
Investor has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with such Investor's own legal counsel. Each such
Investor is relying solely on such Investor's legal counsel and not on any
statements or representations of the Company or any of the Company's agents,
including Brobeck, Phleger & Harrison LLP, for legal advice with respect to this
investment or the transactions contemplated by this Agreement.

        4.    California Commissioner of Corporations.    

        4.1.    Corporate Securities Law.    THE SALE OF THE SECURITIES THAT ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.

        5.    Conditions of the Company's Obligations at Closing.    The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions by
that Investor:

        5.1.    Representations and Warranties.    The representations and
warranties of the Investor contained in Section 3 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

        5.2.    Payment of Purchase Price.    The Investor shall have delivered
the purchase price specified in Section 1.1 per share of Common Stock.

        5.3.    Qualifications.    All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States, any
state or any foreign jurisdiction that are required in connection with the
lawful issuance and sale of the Common Stock pursuant to this Agreement shall be
duly obtained and effective as of the Closing.

4

--------------------------------------------------------------------------------




        6.    Miscellaneous.    

        6.1.    Survival.    The warranties, representations and covenants of
the Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Company.

        6.2.    Successors and Assigns.    Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Common Stock). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

        6.3.    Governing Law.    This Agreement shall be governed by and
construed under the laws of the State of California, USA as applied to
agreements among California residents entered into and to be performed entirely
within California.

        6.4.    Titles and Subtitles.    The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

        6.5.    Notices.    All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (i) upon personal delivery to
the party to be notified, (ii) when sent by confirmed telex, facsimile or
electronic mail if sent during normal business hours of the recipient, if not,
then on the next business day; (iii) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the address as set forth on the signature page
hereof or at such other address as such party may designate by 10 days advance
written notice to the other parties hereto.

        6.6.    Finder's Fee.    Each party represents that it neither is nor
will be obligated for any finders' fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders' fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees or representatives is responsible. The Company agrees to indemnify and
hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders' fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

        6.7.    Expenses.    Each party shall pay its own costs and expenses
that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

        6.8.    Severability.    If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

        6.9.    Entire Agreement.    This Agreement and the documents referred
to herein constitute the entire agreement among the parties and no party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.

        6.10.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


 
 
4-D NEUROIMAGING, a California corporation
 
 
By:
 


--------------------------------------------------------------------------------

D. Scott Buchanan
Chief Executive Officer
Address:
 
9727 Pacific Heights Blvd.,
San Diego, California, USA 92121
Facsimile No. (858) 458-5698
 
 
INVESTOR:
 
 
 
 


--------------------------------------------------------------------------------

    By:            

--------------------------------------------------------------------------------


Address:
 
 
 
     

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

    Facsimile No.            

--------------------------------------------------------------------------------

    E-mail:            

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT]

6

--------------------------------------------------------------------------------




SCHEDULE A

SCHEDULE OF INVESTORS


Investors


--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

INVESTOR        

2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1 FORM OF COMMON STOCK PURCHASE AGREEMENT

EXHIBIT 10.1



4-D NEUROIMAGING COMMON STOCK PURCHASE AGREEMENT March 11, 2002
TABLE OF CONTENTS
COMMON STOCK PURCHASE AGREEMENT
SCHEDULE A SCHEDULE OF INVESTORS
